DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 11-16, and 18-20 have been presented for examination.
Claims 3, 10, and 17 have been canceled.
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 8, and 15 the closest pertinent prior art of record Ravalec-Dupin et al. (US 20060241920), hereinafter Ravalec-Dupin, teaches a method comprising:
receiving, by a computer system, a plurality of datapoints of a geomechanical property of a hydrocarbon reservoir ([0008] “First, static data are measured in the field on the one hand (logging, measurements on samples taken in wells, seismic surveys, . . . ) and, on the other hand, dynamic data are measured (production data, well tests, breakthrough time, . . . ),”) modeled by a three-dimensional (3D) grid, each datapoint of the plurality of datapoints corresponding to a respective grid cell of the 3D grid, each grid cell of the 3D grid represented by 3D coordinates ([0003] “A numerical model consists of a grid with N dimensions (N>0 and generally two or three) each cell of which is assigned the value of a property characteristic of the zone studied. It can be, for example, the porosity or the permeability distributed in a reservoir.”);
for each grid cell of the 3D grid ([0003] “each cell of which is assigned the value of a property characteristic of the zone studied… it is simply a function z(u) taking a value at each 
generating, by the computer system, a data component of the geomechanical property based on the 3D coordinates of the grid cell ([0004] “at point u, the regionalized variable z(u) can be considered to be the realization of a random variable Z”); and 
adding, by the computer system, the data component to a datapoint corresponding to the grid cell to provide an augmented plurality of datapoints ([0005] “A random function (FA) is a set of random variables (VA) defined in a field of study D (the grid representative of the reservoir), i.e. [Z(u), u.di-elect cons.D], also denoted by Z(u). Thus, any group of sampled values [z(u.sub.1), . . . ,z(u.sub.n)] can be considered to be a particular realization of random function Z(u)=[Z(u.sub.1), . . . ,Z(u.sub.n)]. Random function Z(u) allows to take into account both the locally random aspect (at u, the regionalized variable z(u.sub..alpha.) being a random variable) and the structured aspect (via the spatial probability law associated with random function Z(u))”);
transforming, by the computer system, the augmented plurality of datapoints into a Gaussian distribution using Gaussian approximation ([0010] “Gaussian white noise” And [0122] “Conversion of the uniform number to a Gaussian number according to the standard normal distribution function”);
simulating, by the computer system, the geomechanical property of the hydrocarbon reservoir based on the Gaussian distribution using sequential Gaussian simulation ([0063] “The 
generating, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the sequential Gaussian simulation ([0129] “FIGS. 7A and 7B illustrate an application of this sequential reconstruction technique. We want to reconstruct the reservoir image shown in FIG. 7A. The simulation technique to which we refer is the sequential approach with multipoint statistics. FIG. 7B shows the reservoir model reconstructed from a white noise.”).
	However the references do not teach “generating, by the computer system, a data component of the geomechanical property based on the 3D coordinates of the grid cell, wherein the data component is generated using a sum of the 3D coordinates of the grid cell” in combination with the remaining elements of the claim. It is for these reasons the claimed invention overcomes the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Basarir et al. ("Geostatistical modeling of spatial variability of SPT data for a borax stockpile site." Engineering Geology 114.3-4 (2010): 154-163.) teaches despiking data to remove identical values (pg. 161 col. 1); US 20180275301 teaches a weighted sum of microseismic event coordinates [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128